        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

NEINSTEIN LLP,

              Plaintiff,
                                                          CIVIL ACTION FILE
       v.
                                                          NO. ___________________
ANDY SIMPSON, and
DIGITAL LAW MARKETING, INC.,

              Defendants.



                                   COMPLAINT
      Plaintiff states its complaint for tortious interference against Defendant as

set forth below.

                                      PARTIES
      1.     Plaintiff Neinstein LLP (“Neinstein” or “Plaintiff”) is limited liability

partnership organized and existing under the laws of Canada having its principal

office located at 1200 Bay St, Toronto, ON M5R 2A5.

      2.     Defendant Andy Simpson (“Simpson”) is an individual residing in

Suwanee, Georgia in this judicial district.
         Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 2 of 11




       3.     Defendant Digital Law Marketing, Inc. (“DLM”) is a corporation

organized and existing under the law of the State of Tennessee, and having its

principal office located at 1900 Church Street, Suite 328, Nashville, TN 37203.

                           JURISDICTION AND VENUE
       4.     This Court has personal jurisdiction over Defendant Simpson because

he is a citizen of the State of Georgia and resides in Suwanee, Georgia, which is in

this judicial district.

       5.     This Court has personal jurisdiction over Defendant DLM because it

maintains a regular and established place of business in the State of Georgia and

employs Defendant Simpson, who both works for DLM and resides in Suwanee,

Georgia, which is in this judicial district.

       6.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 on the grounds that this action arises under the Unites States’

Computer Fraud and Abuse Act (18 U.S.C. § 1030). In the alternative, this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(2)

on the grounds that (a) the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs; and (b) this action is between citizens

of a State and citizens or subjects of a foreign state.




                                               2
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 3 of 11




      7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) on the

grounds that Defendant Simpson resides in this judicial district and, upon

information and belief, a substantial part of the events giving rise to Neinstein’s

claim occurred in this judicial district.

                            FACTUAL BACKGROUND
      8.     Neinstein is a law firm engaged in the practice of law primarily in the

Province of Ontario, Canada, and providing legal services in the practice areas of

personal injury and medical malpractice.

      9.     Upon information and belief, Defendant Simpson is a “Senior SEO

Specialist” employed by DLM in the field of “search engine optimization” or

“SEO” and working from Simpson’s home in Suwanee, Georgia.

      10.    On and about February 12 2019 the Defendant Simpson accessed

Neinstein’s Google My Business (“GMB”) account and force-changed the name of

Neinsteins GMB listing from “Neinstein Personal Injury Lawyers” to “Neinstein.”

      11.    Simpson also took steps to have Neinstein’s GMB listings for the

areas of Hamilton, Mississauga, and Brampton suspended as well as their URL

listing of https://medicalmalpractice.ca.




                                            3
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 4 of 11




      12.   On or about May 1 2019 the Defendant Simpson accessed Neinstein’s

GMB account and took steps to have Neinstein’s main Google Map listing with

over 200 reviews suspended.

      13.   On or around May 8 2019 the Defendant Simpson accessed

Neinstein’s GMB account and took steps to have Neinstein’s GMB listing for

Neinstein Medical Malpractice Lawyers suspended.

      14.   As a result of the actions taken by the Defendant Simpson, Neinstein’s

search engine optimization was adversely impacted.

      15.   Upon information and belief, at all times pertinent hereto Defendant

Simpson was acting as an employee or officer of Defendant DLM.

      16.   Defendants’ malicious, intentional, reckless and/or negligent conduct

has directly resulted in business losses that have been continuous and ongoing

since on or around February 12 2019.

      17.   On May 9, 2019, before Neinstein knew the identity of Defendants,

Neinstein filed a Statement of Claim in in the Ontario, Canada Superior Court of

Justice against John Doe (“the Canadian Action”). A true and correct copy of the

Statement of Claim is attached hereto as Exhibit A.

      18.   In the Canadian Action, Neinstein learned the identity of Defendant

Simpson through third party discovery on or about August 18, 2020.



                                         4
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 5 of 11




      19.    Upon further investigation, Neinstein learned Defendant Simpson was

employed by Defendant DLM.

COUNT I – VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT

      20.    Neinstein repeats and reasserts the allegations of the preceding

paragraphs as if set forth verbatim herein.

      21.    The federal Computer Fraud and Abuse Act (18 U.S.C. § 1030)

(“CFAA”) imposes criminal and civil liability for unauthorized access or damage

to a protected computer, which includes every computer connected to the Internet.

      22.    By engaging in the conduct described herein above, Defendants

violated the CFAA by, inter alia, intentionally accessing a protected computer

without authorization and/or exceeding authorized access to obtain or alter

information concerning Neinstein, and as a result of such conduct has caused

damage and loss to Neinstein far in excess of $5,000 per year.

      23.    As a result of Defendants’ violations of the CFAA, Neinstein is

entitled to damages in an amount to be determined by the Court, as well as

injunctive or other equitable relief.

COUNT II – TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

      24.    Neinstein repeats and reasserts the allegations of the preceding

paragraphs as if set forth verbatim herein.



                                          5
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 6 of 11




      25.    Under Georgia law, a claim of tortious interference with business

relations requires a plaintiff to “prove the following elements: (1) improper action

or wrongful conduct by the defendant without privilege; (2) the defendant acted

purposely and with malice with the intent to injure; (3) the defendant induced a

breach of a contractual obligation or caused a party or a third party to discontinue

or fail to enter into an anticipated relationship with the plaintiff; and (4) the

defendant's tortious conduct proximately caused damage to the plaintiff,” and the

defendants must also be strangers to the contract and the business relationship. See

OnBrand Media v. Codex Consulting, Inc., 301 Ga. App. 141, 150, 687 S.E.2d

168, 176 (2009).

      26.    Defendants’ conduct described above satisfies each and every element

of a tortious interference claim under Georgia law.

      27.    Specifically, Defendants’ improper action and wrongful conduct

described above was without privilege, was purposeful and with malice with intent

to injure Neinstein.

      28.    Defendants’ conduct induced a breach of a contractual obligation

and/or caused one or more parties or third parties to discontinue or fail to enter into

an anticipated relationship with the Neinstein.




                                            6
         Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 7 of 11




        29.    Defendants’ tortious conduct proximately caused damage to Neinstein

in the form of lost clients and lost revenue.

        30.    Defendants are strangers to Neinstein’s contracts and business

relationships with its clients and prospective clients.

        31.    As a result of Defendants’ tortious interference with Neinstein’s

business, Defendants are liable for actual damages in excess of $75,000, and

punitive damages under O.C.G.A. § 51-12-51 in an amount to be determined by a

jury.

               COUNT III – COMPUTER TRESPASS UNDER THE
              GEORGIA COMPUTER SYSTEMS PROTECTION ACT
        32.    Neinstein repeats and reasserts the allegations of the preceding

paragraphs as if set forth verbatim herein.

        33.    The Georgia Computer Systems Protection Act (“GCSPA”)

(O.C.G.A. § 16-9-93) defines the crime of computer trespass as follows:

        (b) Computer Trespass. Any person who uses a computer or
        computer network with knowledge that such use is without authority
        and with the intention of:

               (1) Deleting or in any way removing, either temporarily or
               permanently, any computer program or data from a computer or
               computer network;
               (2) Obstructing, interrupting, or in any way interfering with the
               use of a computer program or data; or




                                            7
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 8 of 11




             (3) Altering, damaging, or in any way causing the malfunction
             of a computer, computer network, or computer program,
             regardless of how long the alteration, damage, or malfunction
             persists

             shall be guilty of the crime of computer trespass.

O.C.G.A. § 16-9-93(b).


      34.    The GCSPA provides a civil remedy to those injured by violation of

its provisions in addition to criminal penalties. O.C.G.A. § 16-9-93(g), (h).

      35.    Defendants conduct described above constitutes computer trespass

under the GCSPA.

      36.    Neinstein is entitled to its actual damages in excess of $75,000 as a

result of Defendants’ computer trespass.

             COUNT IV – COMPUTER FORGERY UNDER THE
            GEORGIA COMPUTER SYSTEMS PROTECTION ACT
      37.    Neinstein repeats and reasserts the allegations of the preceding

paragraphs as if set forth verbatim herein.

      38.    The GCSPA defines the crime of Computer Forgery as follows:

      (d) Computer Forgery. Any person who creates, alters, or deletes any data
      contained in any computer or computer network, who, if such person had
      created, altered, or deleted a tangible document or instrument would have
      committed forgery under Article 1 of this chapter, shall be guilty of the
      crime of computer forgery. The absence of a tangible writing directly
      created or altered by the offender shall not be a defense to the crime of
      computer forgery if a creation, alteration, or deletion of data was involved in
      lieu of a tangible document or instrument.


                                           8
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 9 of 11




O.C.G.A. § 16-9-93(d).

      39.    The GCSPA provides a civil remedy to those injured by violation of

its provisions in addition to criminal penalties. O.C.G.A. § 16-9-93(g), (h).

      40.    Defendants conduct described above constitutes computer forgery

under the GCSPA.

      41.    Neinstein is entitled to damages as a result of Defendants’ computer

trespass in excess of $75,000.

                COUNT V – ATTORNEY’S FEES AND COSTS
                       UNDER O.C.G.A. § 13-6-11

      42.    Neinstein repeats and reasserts the allegations of the preceding

paragraphs as if set forth verbatim herein.

      43.    Under Georgia law, a jury may allow an award of attorney’s fees if

the party seeking the award has specially pleaded such an award and the party from

whom attorney’s fees are sought has acted in bad faith, been stubbornly litigious,

or caused unnecessary trouble and expense (O.C.G.A. § 13-6-11).

      44.    Neinstein has been forced to hire legal counsel and incur substantial

attorney’s fees and costs as a result of the Defendants’ bad faith and stubbornly

litigious conduct as set forth above, and Neinstein s therefore entitled to an award

of attorney’s fees and costs under Georgia law.



                                          9
        Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 10 of 11




                                  JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      A.     Entry of judgment that Defendants have violated the CFAA and

caused significant financial injury to Neinstein;

      B.     Entry of judgment that Defendants, jointly and severally, have

tortiously interfered with Plaintiff’s business relations;

      C.     Entry of judgment that Defendants, jointly and severally, have

committed computer trespass under the GCSPA;

      D.     Entry of judgment that Defendants, jointly and severally, have

committed computer forgery under the GCSPA;

      E.     A judgment awarding Neinstein its actual and punitive damages,

costs, and attorney’s fees;

      F.     A judgment enjoining Defendants from further interfering with

Neinstein’s business in the manner set forth herein;

      G.     A judgment granting Plaintiff such other and further relief as the

Court deems just and proper.




                                          10
 Case 1:20-cv-04299-MLB Document 1 Filed 10/20/20 Page 11 of 11




This 20th day of October, 2020.

                                       KENT & RISLEY LLC

                                       By: /s/Daniel A. Kent
                                          Daniel A. Kent
                                            dankent@kentrisley.com
                                            Tel: (404) 585-4214
                                            Fax: (404) 829-2412
                                          Stephen R. Risley
                                            steverisley@kentrisley.com
                                            Tel: (404) 585-2101
                                            Fax: (404) 389-9402
                                       5755 N Point Pkwy Ste 57
                                       Alpharetta, GA 30022

                                       Attorneys for Plaintiff




                                  11
